Case 1:20-cv-00320-JMS-DML Document 55 Filed 06/22/20 Page 1 of 3 PageID #: 236




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  GABRIELA NIEVES;

                   Plaintiff,
  v.
                                                       Case No: 1:20-cv-00320-JMS-DML
  CARMEL CLAY SCHOOLS and RED
  ROOF INN,

                   Defendants.

                       DEFENDANT CARMEL CLAY SCHOOLS’ MOTION
                       FOR ENTRY OF UNIFORM PROTECTIVE ORDER

        Defendant Carmel Clay Schools (“Defendant”), by counsel, respectfully moves for entry

 of the Court’s Uniform Protective Order, and in support thereof states:

        1.        Defendant is the process of responding to Plaintiff’s written discovery requests.

        2.        “A party or any person from whom discovery is sought may move for a protective

 order in the court where the action is pending…” FED. R. CIV. P. 26(c)(1). “The motion must

 include a certification that the movant has in good faith conferred or attempted to confer with other

 affected parties in an effort to resolve the dispute without court action.” Id. “The court may, for

 good cause, issue an order to protect a party or person from annoyance, embarrassment,

 oppression, or undue burden or expense.” Id.

        3.        As set forth in the Court’s Uniform Protective Order, attached hereto as Exhibit A,

 Defendant anticipates production of the following categories of protected information: personnel

 records, student records, confidential nonparty business records, and other information that is

 personal and sensitive to the individual parties or other individuals. Good cause exists for the entry

 of an order protecting these documents under the terms of the Court’s Uniform Protective Order.

 See Exhibit A.

                                                   1
Case 1:20-cv-00320-JMS-DML Document 55 Filed 06/22/20 Page 2 of 3 PageID #: 237




        4.      The undersigned counsel for Defendant consulted with counsel for Plaintiff and

 counsel for Red Roof Inn concerning this Motion. Plaintiff does not object to Defendant’s Motion.

 The undersigned counsel contacted counsel for Red Roof Inn by email on Wednesday, June 17,

 2020 and Friday, June 19, 2020, but did not receive any response.

        WHEREFORE, Defendant, by counsel, respectfully requests that the Court enter the

 Protective Order set forth in Exhibit A to this Motion, and for all other appropriate relief.



                                               Respectfully Submitted,

                                               Jessica Williams Schnelker
                                               Jessica Williams Schnelker, Atty No. 31566-49
                                               Liberty L. Roberts, Atty. No. 23107-49
                                               Attorneys for Defendant Carmel Clay Schools
                                               CHURCH CHURCH HITTLE + ANTRIM
                                               Two North Ninth Street
                                               Noblesville, IN 46060




                                                   2
Case 1:20-cv-00320-JMS-DML Document 55 Filed 06/22/20 Page 3 of 3 PageID #: 238




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 22nd day of June, 2020, a true and exact copy of the foregoing

 was filed electronically via the Court’s Electronic filing system. Notice of this filing was sent to

 the following persons by operation of the Court’s Electronic filing system.

  Jonathan Little                                     Grover B. Davis
  Jessica Wegg                                        Scott Mandarich
  SAEED & LITTLE, LLP                                 McCLURE, McCLURE & DAVIS
  #189 – 133 W. Market St.                            251 East Ohio Street, Suite 915
  Indianapolis, IN 46204                              Indianapolis, IN 46204
  T: 317-721-9214                                     T: 317-221-0800
  Email: jon@sllawfirm.com                            Email: gbdavis@gbd.law
  Email: jessica@sllawfirm.com                        Email: smandarich@gbd.law
  Attorneys for Plaintiff                             Attorneys for Defendant Red Roof Inn




                                               Jessica Williams Schnelker

 Liberty L. Roberts
 Jessica Williams Schnelker
 CHURCH CHURCH HITTLE + ANTRIM
 Two North Ninth Street
 Noblesville, IN 46060
 T: (317)773-2190 / F: (317)773-5320
 LRoberts@cchalaw.com
 JSchnelker@cchalaw.com




                                                  3
